DETAILED ACTION
Double Patenting
Claims 1-17 are directed to the same invention as that of claims 1-17 of commonly assigned Patent Number 10,999,480. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

NOTE: The applicant’s representative has been contacted to amend the claims to expedite prosectution. He reached out to the client and the client has not responded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pavagada (US 2012/0148216) teaches determining if there is an interruption in captured video by determined based on changes in location, motion, and/or orientation, along with image information (e.g., changes in brightness) at a captured frame relative to a previous frame. Pavagada's determing if an interruption has occurred during a captured video by comparing motion captured for a captured frame to motion capture at a previous frame does not constitute aggregating motion data captured at the first frame and motion data captured between the first frame and a second frame of a set of frames to obtain a movement value because Pavagada teaches that the motion data is capture for each frame and not between the frames.
 	Linzer (US 10,469,749) teaches a processor circuit and a correction circuit. The processor circuit may be configured to receive a sequence of pictures. The correction circuit may be configured to (i) generate a motion score based upon target samples from a target picture and reference samples from one or more reference pictures of the sequence of pictures, (ii) generate a first weight value based upon the motion score and a first weight limit value, and (iii) generate a plurality of blended picture samples by combining the target samples and the reference samples based upon the first weight value (See abstract).
 	Weckel et al. (US 2018/0376045) teaches a camera receives motion data of the camera while the camera captures the sequence of image frames. A dominant frequency of motion is determined and the capture frame rate is dynamically adjusted to match the frequency of detected motion so that each image frame is captured when the camera is at approximately the same position along the axis of motion. Alternatively, in a post-processing process, frames of a captured image sequence are selectively sampled at a sampling rate corresponding to the dominant frequency of motion so that each sampled frame corresponds to an image capture that occurred when the camera is at approximately the same position along the axis of motion (See abstract).
 	Owen et al. (US 2013/0076921 A1) teaches a method, device and computer program product for transmitting a video signal from a user device includes capturing a plurality of frames of the video signal using a camera at the user device, determining a functional state of the device and selectively stabilizing the video signal prior to transmission based on the functional state (See abstract).
		Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697